

116 HRES 153 IH: Supporting the development of guidelines for ethical development of artificial intelligence.
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 153IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mrs. Lawrence (for herself, Mr. Khanna, Mr. Soto, Mr. Lipinski, Mr. Crist, Ms. Stevens, Ms. Kelly of Illinois, Ms. DelBene, and Ms. Meng) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONSupporting the development of guidelines for ethical development of artificial intelligence.
	
 Whereas the field of artificial intelligence (AI) was initiated by a single question, Can machines think?, has made significant advancement since the 1950s, and today touches every aspect of American society;
 Whereas AI has demonstrated increasing competency in areas as diverse as image and speech recognition, autonomous driving, and the mastery of complex games;
 Whereas AI has the potential to transform the economy and dramatically alter industries including health care, retail, finance, energy, transportation, law, education, and manufacturing over the coming years;
 Whereas the development and use of AI has the potential to enhance wellbeing, foster economic growth, and improve care and services for many people;
 Whereas the far-reaching societal impacts of AI necessitates its safe, responsible, and democratic development; and
 Whereas the leaders of the G7 have committed to the Charlevoix Common Vision for the Future of Artificial Intelligence: Now, therefore, be it
	
 That the House of Representatives supports the development of guidelines for the ethical development of artificial intelligence (AI), in consultation with diverse stakeholders, and consonant with the following aims of:
 (1)Engagement among industry, government, academia, and civil society. (2)Transparency and explainability of AI systems, processes, and implications.
 (3)Helping to empower women and underrepresented or marginalized populations. (4)Information privacy and the protection of one’s personal data.
 (5)Career opportunity to find meaningful work and maintain a livelihood. (6)Accountability and oversight for all automated decisionmaking.
 (7)Lifelong learning in STEM, social sciences, and humanities. (8)Access and fairness regarding technological services and benefits.
 (9)Interdisciplinary research about AI that is safe and beneficial. (10)Safety, security, and control of AI systems now and in the future.
			